In re: Allstate Insurance Company and Curtis Guidry applying for certiorari, or -writ of review, to the Court of Appeal, Fourth Circuit, Parish of Jefferson. 195 So.2d 465.
The application is denied. The judgment complained of is correct.
SANDERS, J.,
is of the opinion that a writ should he granted to resolve the legal question with a view of reconciling the decision with the views expressed in Smith v. Southern Farm Bureau Casualty Ins. Co., 247 La. 695, 174 So.2d 122 and Sizeler v. Employers’ Liability Assurance Corp., La. App., 102 So.2d 326. He expresses no opinion at this time as to how the question should be resolved.
SUMMERS, J., is of the opinion a writ should be granted.